EXECUTION VERSION



 

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 30th day of September, 2008, among Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, LLC, in its capacity as Agent for the
Lender Group and the Hedge Agreement Providers (together with its successors,
“Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Securus Technologies, Inc., as Parent, the various
subsidiaries of Parent party thereto, as co-borrowers (“Borrowers”), the lenders
party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group is willing
to make certain financial accommodations available to Borrowers pursuant to the
terms and conditions thereof; and

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Hedge Agreement
Providers, that certain Security Agreement dated of even date herewith
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”);

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Hedge Agreement
Providers, this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1.         DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or the Credit
Agreement.

2.         GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor
hereby grants to Agent, for the benefit of the Lender Group and the Hedge
Agreement Providers, a continuing first priority security interest in all of
such Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Trademark Collateral”):

(a)        all of its Trademarks and Trademark Intellectual Property Licenses to
which it is a party including those referred to on Schedule I hereto;

(b)        all goodwill, trade secrets, proprietary or confidential information,
technical information, procedures, formulae, quality control standards, designs,
operating and training manuals, customer lists, and other General Intangibles
with respect to the foregoing;

 

(c)

all reissues, continuations or extensions of the foregoing;

(d)        all goodwill of the business connected with the use of, and
symbolized by, each Trademark and each Trademark Intellectual Property License;
and

(e)        all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future (i) infringement
or dilution of any Trademark or any Trademark

 

--------------------------------------------------------------------------------

licensed under any Intellectual Property License or (ii) injury to the goodwill
associated with any Trademark or any Trademark licensed under any Intellectual
Property License.

3.         SECURITY FOR OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by Grantors, or any of them, to Agent, the Lender Group, the Hedge
Agreement Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4.         SECURITY AGREEMENT. The security interests granted pursuant to this
Trademark Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Hedge
Agreement Providers, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

5.         AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to
any new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new trademark rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

6.         COUNTERPARTS. This Trademark Security Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all such separate counterparts shall together constitute but one and the same
instrument. In proving this Trademark Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought. Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.

7.         CONSTRUCTION. Unless the context of this Trademark Security Agreement
or any other Loan Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, and the
terms “includes” and “including” are not limiting. The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Trademark Security Agreement or
any other Loan Document refer to this Trademark Security Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular
provision of this Trademark Security Agreement or such other Loan Document, as
the case may be. Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified. Any reference in this
Trademark Security Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms of the Credit Agreement) of all
Obligations other than unasserted contingent indemnification Obligations and
other than any Hedge Agreement Obligations that, at such time, are allowed by
the applicable Hedge Agreement Providers to remain outstanding and that are not
required by the provisions of the Credit Agreement to be repaid or cash
collateralized. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in any other Loan Document shall be satisfied by

 

 

2

 



 

--------------------------------------------------------------------------------

the transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

 

[Signature page follows]

 

3

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION



 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

GRANTORS:

SECURUS TECHNOLOGIES, INC., a Delaware corporation

By: /s/ Richard Smith

Name Richard Smith

Title: Chief Executive Officer

 

 

T-NETIX, INC., a Delaware corporation

By: /s/ Richard Smith

Name Richard Smith

Title: President

 

 

EVERCOM HOLDINGS, INC., a Delaware corporation

By: /s/ Richard Smith

Name Richard Smith

Title: President

 

 

SYSCON JUSTICE SYSTEMS, INC., a California corporation

By: /s/ Richard Smith

Name Richard Smith

Title: President

 

 

TELEQUIP LABS, INC., a Nevada corporation

By: /s/ Richard Smith

Name Richard Smith

Title: President

 

 



--------------------------------------------------------------------------------

 

 

T-NETIX TELECOMMUNICATIONS SERVICES, INC., a Texas corporation

By: /s/ Richard Smith

Name: Richard Smith

Title: President

 

 

EVERCOM, INC., a Delaware corporation

By: /s/ Richard Smith

Name: Richard Smith

Title: President

 

 

MODELING SOLUTIONS LLC, a Nevada limited liability company

By: /s/ Richard Smith

Name: Richard Smith

Title: President

 

 

EVERCOM SYSTEMS, INC., a Delaware corporation

By: /s/ Richard Smith

Name: Richard Smith

Title: President

 

 

MODELING SOLUTIONS, LLC, a Wisconsin limited liability company

By: /s/ Richard Smith

Name: Richard Smith

Title: President

 

AGENT:

WELLS FARGO FOOTHILL, LLC, as Agent

 

By: /s/ Samantha Alexander

Name: Samantha Alexander

Title: Underwriter, Vice President

 

 

 

 

 

- 5 -

ATI-2342738v1

 



 

 